       Case 6:17-cv-00448-MC          Document 86   Filed 02/08/19   Page 1 of 3




                         UNITEDSTATESDISTRICTCOURT

                                DISTRICTOFOREGON



Jenn
   i rJo
    fe  yF
         reyd
            ,


                        Phhtiffls),
                                            CaseNo.:6:17-C∨
                                                            -00448-MC



Un
 ive
   rsty o
     i  fOregon
              ,                             JOrNTALTERNATIVEDISPUTE
                                             RESOLUTIONREPORT
                       Defcndant(s).



Pu    t toLRl
  rsuan        6-4(d
                   ),thepar
                          tiestoal
                                 lcases  lesse
                                       ,un    xemp t
                                                   ,arerequ
                                                          iredtocon
                                                                  ferrega
                                                                        rding
ADRandf  ilethisrepo
                   rtwi
                      thin  one
                              -hund
                                  red f
                                      ifty(150
                                             ) daysofthein
                                                         it
                                                          iat
                                                            ionofal awsu
                                                                       it
                                                                        .T h
                                                                           is
reportissubmi
            ttedincomp liancewi
                              thLR l6 -4(d
                                         ).

 l
 .                ldse
                lhe
       Havecounse    tt
                      lemen
                          td     ions w
                            iscuss    ith the
                                            irc
                                              l
                                              ien           ingpa
                                                tsandtheoppos   rty?

      [
      ]Yes        □   No

       I
       fno
         t,p
           rov
             ideanexp
                    lana
                       tion
                          :

        D              lybeenp
             ions haveon
        iscuss               rel
                               imina
                                   ry. Thepa
                                           rt
                                            iesv
                                               iewtheme
                                                      rts o
                                                       i  f

         P
         ro    rF
           fesso    's c
                 reyd   imsve
                       la   ryd
                              if
                               feren
                                   tly
                                     .



2
.      Thepa
           riesp
            t  ropose
                    :(checkoneo
                              fthefo
                                   llow
                                      ing
                                        )

        r(
        t a
          )             tth
                      Tha  iscasebere
                                    feredtoaneu
                                      r        t
                                               ralofthe
                                                      irchoiceforADR
                      notsponso
                              redbytheCout pu
                                         r      t toLR16
                                            rsuan       -a(e)(
                                                             l)
                                                              .

        !(b
          )             ttheCou
                      Tha      t re
                               r   fe  iscasetomed
                                     rth          ia
                                                   t     ingaCou
                                                    ion us       rt
                                                                  -
                           redmed
                      sponso     ia
                                  tor. (SeeL Rl6-4
                                                 ( 0 fo
                                                      rCou
                                                         rt-sponso
                                                                 red
                      med
                        iaion p
                          t   rocedures. Thepa
                                       )      r
                                              tiesseekaCourt med
                                                               iator
                      because
                            :




JointAlternativeE)isputeResolutionReport
[Rcv.03/2018]
       Case 6:17-cv-00448-MC   Document 86     Filed 02/08/19          Page 2 of 3




        E(c
          )         ADRmaybe he
                              lpfu
                                 latala
                                      te  tef
                                        rda  o
                                             llow
                                                ingcomp
                                                      leion o
                                                        t   f:

            ry judgmen
        Summa        tdecionf
                        is  romtheCou
                                    rt
                                     .




        !(d
          )         Thepa
                        r    ievetheCou
                         iesbe
                         t   l        rt wou
                                           ld beo
                                                fass
                                                   istanceinp
                                                            repa
                                                               ringfo
                                                                    r
                    ADRby
                        :




        n(e
          )         Thepa
                        riesdono
                         t             tanyfo
                                 ievetha
                               tbe
                                 l            fADRw
                                            rmo   i
                                                  ll ass
                                                       istinthe
                    reso
                       luiono
                         t  fth
                              iscase
                                   .



        !(0         O
                    the
                      r:




       0210812019                             /sノ   」
                                                    enniferMiddleton
Da
 ted
   :                                     By
                                          :
                                              A
                                              t rney fo
                                               to     rPro
                                                         f.F
                                                           reyd



                                              /s  la A
                                               /Pau  .Ba
                                                       rran
                                         By
                                          :

                                              A
                                              tto     rtheUn
                                                rney fo    ive
                                                             rsi  fO
                                                               ty o regon
                                         By
                                          :_ /Na
                                            /s than
                                                    -Mo
                                                      rales
                                              \A




                                                                                     つ
                                                                                     ４

Jo
 intA
    lte
      rna
        tive D  te Reso
             ispu     luion Repo
                        t      rt
   .03
[Rev /2018
         ]
         Case 6:17-cv-00448-MC       Document 86         Filed 02/08/19     Page 3 of 3


                            CERTIFICATEOFSERVICE
      Iccrtifシ   thatOnFcbruary8,2019,IcauscdtobescrvcdatrueandcorrectcopyofJoINT
ALTERNATIVEDIsPuTERESOLUT10NREPORTOnthcfbHowingpersonsintheinannerindicatcd
bclowatthcfo1lo、vingaddrcsses:

  la A
Pau   .Ba r
          ran
            rLe
Shayda Zaepoo
Donovan L.Bonne
              r
Baran L
  r    iebmanLLP
601SW 2ndAvenue, Su
                  ite2300
Por
  t   , OR 97204
   land         -3I59
pbar
   ran@ba rran
             .com
s
le@barran.com
dbonne
     r@ .bar
           ran
             .com
      fA
      O t
        torneys frDe
                 o      t Un
                   fendan  ive
                             rsty o
                               i  fOregon andHa
                                              l Sado
                                                   fslg
                                                      t


AND

       .Eng
tephen F
S         l
          ish
Cody Wes ton
Na
 than R . Mora
             les
Perk
   ins Co ie LP
             L
I120N .W . Couch Stree
                     t, l0
                         trF
                          r loo
                              r
Port
   land, OR 97209-4128
senslish@pe rk
             inscoie.com
cwes ton@pe rk
             inscoie.con
                       t
nmo rales@ne rkinscoie
                     .com
        fA
        O  tto
             rneys for De     tM
                         fendan     lH
                                ichae .Sch
                                         i
                                         ll

  X          byCM
                /ECFsys
                      temt
                         ransm iononFeb
                             iss        ry 8
                                      rua  ,2019
                                               .

             by U
                .S.Pos
                     tal Se
                          rv          ressind
                            icetotheadd       tedaboveon
                                            ica                                    2019.


             byema
                 i       ressind
                 ltotheadd       tedaboveon
                               ica                                        ,2019.

                 lv
             byema
                 i iatheCou
                          r's e
                           t  lec
                                t  icf
                                 ron i
                                     lingsys
                                           temon                                   ,2019.

                                                   ,qs&M
                                                ,Luc
                                         ,JouNsoN
                                   JouNsoN             lno
                                                         leroN
                                                             , PC

                                         ル:,ttarム`β `ハ                l
                                   By:
                                     Eise K
                                      l     .Ba lester
                                                     i, Para
                                                           le
                                     541/484-2434
                                     541/484-0882fax
                                     cbalcsteri6のiusticclaⅥγcrs.com

                         JOHNSON,JOHNSON,LUCASdヒ ⅣIIDDLETON,PC
                                 9750akStreet,Suite1050
                                    Eugene,OR97401
                                         541/683‐2434p

CERTIFICATEOFSERVICE
